Citation Nr: 0000039	
Decision Date: 01/03/00    Archive Date: 12/28/01

DOCKET NO.  94-40 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
residuals of a fracture of the right mandible.

2.  Entitlement to an increased (compensable) evaluation for 
residuals of a left renal calculus.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

L. Jennifer Lane, Counsel



INTRODUCTION

The veteran had active service from November 1968 to October 
1970.  

In June 1997, the Board of Veterans' Appeals (Board) remanded 
the issue of entitlement to a rating in excess of 50 percent 
for schizophrenia, entitlement to compensable evaluations for 
left renal calculus and residuals of a fracture of the right 
mandible and entitlement to a total disability rating based 
on individual unemployability.  In an April 1998 rating 
decision, the RO granted a 100 percent rating for the 
veteran's service-connected schizophrenia, effective in March 
1991.  Thus, the issue of entitlement to a higher rating for 
that disorder is no longer on appeal, and the issue of 
entitlement to a total disability rating based on individual 
unemployability is moot.  


FINDINGS OF FACT

1.  All relevant information necessary for an equitable 
disposition of the appeal has been developed.  

2.  The residuals of a fracture of the right mandible did not 
include interference with mastication or speech prior to 
February 17, 1994.  

3.  The criteria for a compensable evaluation for residuals 
of a fracture of the right mandible have included limitation 
of motion to 40 mm since February 17, 1994.

4.  The veteran's residuals of a fracture of the right 
mandible have included limitation of motion to 40 mm since 
February 17, 1994. 

5.  The veteran's residuals of a fracture of the right 
mandible do not include any ascertainable loss of the 
mandible, nonunion of the mandible, malunion of the mandible 
or loss of masticatory function.  

6.  The veteran has had no kidney stones for over 25 years 
and does not complain of attacks of colic; and his service-
connected left renal calculus is productive of no 
ascertainable residuals.  


CONCLUSIONS OF LAW

1.  The criteria in effect prior to February 17, 1994, for a 
compensable evaluation for residuals of a fracture of the 
right mandible were not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.2, 4.7, 4.10, Part 4, Diagnostic 
Code 9905 (1993).  

2.  The criteria for a compensable evaluation, effective 
February 17, 1994, for residuals of a fracture of the right 
mandible are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.2, 4.7, 4.10, Part 4, Diagnostic Codes 9902, 
9903, 9904, 9905 (1999).

3.  The criteria for a compensable evaluation for left renal 
calculus are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.2, 4.7, 4.10, 4.31, Part 4, Diagnostic 
Codes 7508, 7509 (1993); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.31, 
Part 4, Diagnostic Codes 7508, 7509 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the claims for entitlement to increased 
evaluations for left renal calculus and residuals of a 
fracture of the right mandible are well-grounded within the 
meaning of 38 U.S.C.A. § 5107, that is, they are plausible, 
meritorious on their own or capable of substantiation.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  The Board further finds 
that the Department of Veterans Affairs (VA) has met its duty 
to assist in developing the facts pertinent to the veteran's 
claims.  38 U.S.C.A. § 5107.  

Disability ratings are based on schedular requirements which 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In a rating decision dated in January 1971, the RO granted 
service connection for residuals of a fracture of the right 
mandible and assigned a noncompensable evaluation for that 
disability under the VA Schedule of Rating Disabilities, 
effective in October 1970.  38 C.F.R. Part 4.  In another 
rating decision in February 1972, the RO granted service 
connection for left renal calculus and assigned a 10 percent 
rating for that disability, effective in July 1971.  The 10 
percent evaluation for left renal calculus was subsequently 
reduced to a noncompensable rating, effective in December 
1982.  

Under Diagnostic Code 9902, loss of approximately one-half of 
the mandible involving temporomandibular articulation 
warrants a 50 percent evaluation; loss of approximately one-
half of the mandible not involving temporomandibular 
articulation warrants a 30 percent evaluation.  Under 
Diagnostic Code 9903, moderate nonunion of the mandible 
warrants a 10 percent evaluation and severe nonunion of the 
mandible warrants a 30 percent evaluation.  Those ratings are 
dependent upon the degree of motion and relative loss of 
masticatory function.  Under Diagnostic Code 9904, malunion 
of the mandible with severe displacement warrants a 20 
percent evaluation, with moderate displacement warrants a 10 
percent evaluation, and with slight displacement warrants a 
noncompensable evaluation.  Those ratings are dependent upon 
degree of motion and relative loss of masticatory function.  
38 C.F.R. Part 4.  

The Board also notes that temporomandibular articulation is 
evaluated under the provisions of Diagnostic Code 9905.  
Prior to February 17, 1994, Diagnostic Code 9905 provided for 
a 10 percent evaluation for limited motion of 
temporomandibular articulation when there was interference 
with mastication or speech.  A 20 percent evaluation was 
warranted when motion was limited to 1/2 inch or 12.7 mm.  
Currently, under Diagnostic Code 9905, limited motion of the 
inter-incisal range from 31 to 40 mm warrants a 10 percent 
evaluation, from 21 to 30 mm warrants a 20 percent 
evaluation, from 11 to 20 mm warrants a 30 percent 
evaluation, and from 0 to 10 mm warrants a 40 percent 
evaluation.  Limited motion of the range of lateral excursion 
from 0 to 4 mm warrants a 10 percent evaluation.  The Board 
notes that ratings for limited inter-incisal movement shall 
not be combined with ratings for limited lateral excursion.  
38 C.F.R. Part 4.  

The Board also notes that, where a law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to an appellant applies.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Additionally, 
the Board notes that a grant of benefits based on revised 
rating criteria may not be effective prior to the date of the 
liberalizing legislation.  Rhodan v. West, 12 Vet. App. 55 
(1998); 38 U.S.C.A. § 5110(g) (West 1991).  

The veteran underwent a VA orthopedic examination in April 
1994, at which time only his jaw was examined.  At that time, 
the veteran complained that his speech was slurred due to 
medications he used for treatment of his service-connected 
schizophrenia.  He also complained that his mandible cracked 
and popped when he chewed.  The examiner noted that the 
veteran pointed to the right lower mandible as the area of 
the noise and did not point to the temporomandibular joint 
and indicated that he had no pain.  Objective examination 
revealed no swelling of the jaw and no clicking or 
abnormality of the temporomandibular joint.  Additionally, 
the jaw opened to at least 4.75 cm.  With regard to whether 
there was any deformity, the examiner noted "[a]lmost 
imperceptible at the right of the mid line in the right 
lateral incisors."  The diagnosis was history of fracture of 
the right mandible, and the examiner reported that the 
veteran, at that time, had very little disability from that 
fracture.  The examiner added that the veteran's claimed 
popping sounds when he chewed were not localized to the 
temporomandibular joint, and the examiner was not sure how to 
explain this as there was no looseness of the teeth or 
abnormal mobility of the mandible.  

At a VA dental examination in October 1997, the veteran 
related that he thought his service-connected jaw disability 
was affecting his speech.  He added that he had been stopped 
by the police because of slurred speech that was suspected to 
be secondary to alcohol intake.  Examination revealed 
depleted, neglected dentition with multiple missing teeth.  
The veteran had moderately severe periodontal disease.  
According to the examination report, the mandible was tested, 
and there was no malocclusion.  The mandible was described as 
completely healed and in proper alignment.  It was also noted 
that the mandible opened to 40 mm, and lateral excursions 
were normal without clicking, popping or pain noted on 
opening or closing.  

While the October 1997 VA dental examiner related that the 
veteran claimed that his speech was slurred because of the 
injury to the mandible, the examiner did not express an 
opinion that such was the case.  Additionally, the examiner 
reported that the veteran had difficulty masticating food as 
a result of numerous missing teeth.  Moreover, the diagnoses 
were depleted missing dentation in poor stage of repair and 
well healed mandible fracture. 

Thus, there is probative, objective evidence of limitation of 
motion of the mandible to 40 mm.  Therefore, the Board finds 
that the criteria for a 10 percent evaluation under the 
current criteria of Diagnostic Code 9905 are met.  However, 
the probative objective evidence is against finding that the 
service-connected residuals of a fracture of the right 
mandible include any ascertainable loss of the mandible, 
nonunion, malunion or loss of masticatory function; and there 
is no probative evidence that motion is limited to 30 mm.  
Thus, the preponderance of the evidence is against finding 
that the criteria for an evaluation in excess of 10 percent 
for residuals of a fracture of the right mandible are met.  

With regard to the claim for entitlement to an increased 
evaluation for left renal calculus, the criteria for 
evaluating that disability were also changed in recent years.  
See Karnas, 1 Vet. App. 308.  Prior to 1994, Diagnostic Code 
7508 provided that the veteran's disability be rated "as 
hydronephrosis (calculus in kidney required; staghorn or 
multiple stones filling pelvis of kidney, rate 30 percent)."  
Hydronephrosis was evaluated under Diagnostic Code 7509.  
Prior to 1994, under that Diagnostic Code, mild impairment 
with only an occasional attack of colic, not infected and not 
requiring catheter drainage, warranted a 10 percent 
evaluation; and moderate impairment, frequent attacks of 
colic, requiring catheter drainage, warranted a 20 percent 
evaluation.  38 C.F.R. Part 4 (1993).

The current provisions of Diagnostic Code 7508 also provide 
that the disability be rated as hydronephrosis, except for 
recurrent stone formation requiring one or more of the 
following: diet therapy, drug therapy and invasive or non-
invasive procedures more than two times a year, warranting a 
30 percent evaluation.  Under the current provisions of 
Diagnostic Code 7509, only an occasional attack of colic, not 
infected and not requiring catheter drainage, warrants a 10 
percent evaluation; and frequent attacks of colic, requiring 
catheter drainage, warrant a 20 percent evaluation.  
38 C.F.R. Part 4 (1999).  The Board also notes that, where 
the requirements for a compensable evaluation are not met, a 
zero percent evaluation must be assigned.  38 C.F.R. § 4.31.

The veteran underwent a VA examination for his left renal 
calculus in October 1997.  According to the report of that 
examination, the veteran was very clear that he had had no 
recurrence of a kidney stone since the initial stone in the 
early 1970's; and the examiner noted that an intravenous 
pyelogram in 1982 had revealed no stone.  At the time of the 
October 1997 VA examination, the veteran complained of 
hesitancy for six years, some dribbling and leaking at the 
end of urination with some soiling of his underclothing, 
nocturia three to four times each night and a variation in 
the size and force of his urinary stream.  The veteran also 
reported that he was found to have microscopic hematuria in 
early 1997, and the examiner believed that that finding led 
to the veteran's seeing a urologist and having a prostate 
gland biopsy.  It was also noted that the veteran had been 
treated for a urinary tract infection five years earlier with 
no recurrence.  Examination of the left flank revealed that 
the kidney on that side was not palpable, nor was there any 
tenderness or mass.  The right flank was also non-tender, and 
there was no palpable organ or mass.  

The October 1997 VA examining physician related that he found 
no evidence of any kidney stone; and X-rays, associated with 
that examination, revealed no kidney stone.  The examiner 
also reported that medications the veteran was using 
sometimes produced symptoms of hesitancy.  Additionally, the 
examiner related that he was not really sure whether the 
symptoms of nocturia were really related to sleep 
disturbances in that the veteran urinated when he awakened at 
night rather than awakening because he had to urinate.  While 
urine microscopic examination revealed a current bladder 
infection, the examiner specifically stated that that there 
was no evidence of any residuals of the left renal kidney 
stone or calculous.  

Thus, the evidence includes a probative medical opinion that 
the veteran currently has no residual of the service-
connected left renal calculus; and there is no probative 
medical evidence to the contrary.  Moreover, the probative 
medical evidence is against finding that the veteran has a 
kidney stone; and the veteran, himself, asserts that he has 
not had any kidney stones in over 25 years.  Furthermore, the 
veteran has not complained of attacks of colic.  In light of 
that evidence, the Board finds that the veteran does not 
experience what could reasonably be described as an 
occasional attack of colic warranting a 10 percent 
evaluation.  Therefore, a noncompensable evaluation is 
warranted for the veteran's service-connected left renal 
calculus.  38 C.F.R. § 4.31.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extra-schedular rating under 
38 C.F.R. § 3.321(b)(1) (1999).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extra-schedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).

Finally, when after consideration of all evidence and 
material of record, there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving such matter shall be given 
to the claimant.  38 U.S.C.A. § 5107(b).  However, for the 
reasons discussed above, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for entitlement to increased evaluations for his service-
connected residuals of a fracture of the right mandible and 
left renal calculus.  





	(CONTINUED ON NEXT PAGE)

ORDER

A 10 percent evaluation for residuals of a fracture of the 
right mandible is granted, subject to the provisions of 
38 U.S.C.A. § 5110(g).  

A compensable evaluation for left renal calculus is denied.  




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

